Case 6:15-cv-02557-SMH-CBW Document 386-2 Filed 02/06/20 Page 1 of 10 PageID #:
                                  14269


                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                LAFAYETTE DIVISION


  ANTOINE RICHARD, DARRELL
  RICHARD, CHRIS MECHE, DERBY
  DOUCET, SR., KEVIN RABEAUX, and
  MARK LOUVIERE, individually and on
  behalf of all similarly situated individuals,
                                                       CIVIL ACTION NO. 15-cv-2557
        Plaintiffs,
                                                       DISTRICT JUDGE S. MAURICE
  VERSUS                                               HICKS

  FLOWERS FOODS, INC.; FLOWERS                         MAGISTRATE JUDGE CAROL
  BAKING COMPANY OF LAFAYETTE,                         B. WHITEHURST
  LLC; FLOWERS BAKING COMPANY OF
  BATON ROUGE, LLC; FLOWERS
  BAKING COMPANY OF NEW ORLEANS,
  LLC and FLOWERS BAKING COMPANY
  OF TYLER, LLC,

        Defendants.


                                           EXHIBIT A

                                                  TO

              Exhibit 1 – Chart of Differences Between Putative Class Members
Case 6:15-cv-02557-SMH-CBW Document 386-2 Filed 02/06/20 Page 2 of 10 PageID #:
                                  14270
Case 6:15-cv-02557-SMH-CBW Document 386-2 Filed 02/06/20 Page 3 of 10 PageID #:
                                  14271
Case 6:15-cv-02557-SMH-CBW Document 386-2 Filed 02/06/20 Page 4 of 10 PageID #:
                                  14272
Case 6:15-cv-02557-SMH-CBW Document 386-2 Filed 02/06/20 Page 5 of 10 PageID #:
                                  14273
Case 6:15-cv-02557-SMH-CBW Document 386-2 Filed 02/06/20 Page 6 of 10 PageID #:
                                  14274
Case 6:15-cv-02557-SMH-CBW Document 386-2 Filed 02/06/20 Page 7 of 10 PageID #:
                                  14275
Case 6:15-cv-02557-SMH-CBW Document 386-2 Filed 02/06/20 Page 8 of 10 PageID #:
                                  14276
Case 6:15-cv-02557-SMH-CBW Document 386-2 Filed 02/06/20 Page 9 of 10 PageID #:
                                  14277
Case 6:15-cv-02557-SMH-CBW Document 386-2 Filed 02/06/20 Page 10 of 10 PageID #:
                                   14278
